Citation Nr: 0211774	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had active service from October 1945 to 
September 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for skin cancer.  In November 1999 and April 2001, the Board 
remanded the claim for additional development.  


REMAND

The veteran argues that he is entitled to service connection 
for his skin "cancers." The evidence shows that he has been 
diagnosed with both basal cell carcinoma and squamous cell 
carcinoma.  Specifically, in June 1986, the veteran had a 
lesion removed from his right hand that was determined to be 
squamous cell carcinoma.  In July 1994, he had a lesion 
removed from his right cheek that was determined to be basal 
cell carcinoma.  The Board notes that in a decision, dated in 
November 1999, the Board denied a claim of entitlement to 
service connection for basal cell carcinoma due to exposure 
to ionizing radiation.  

The veteran is shown to have had skin cancer, which is a 
"radiogenic disease" under 38 C.F.R. § 3.311(b)(2)(vii).  His 
records were therefore forwarded for a dose estimate.  See 
38 C.F.R. § 3.311(a)(1).  In a letter, dated in July 1989, 
the Defense Nuclear Agency, provided a scientific dose 
calculation of his probable exposure estimated at 0.580 rem 
gamma. 

In a November 1997 letter, the RO requested the VA 
Compensation and Pension Service to review the veteran's 
radiation claim under the provisions of 38 C.F.R. § 3.311(b).  
Although this request characterized the veteran as having 
squamous cell carcinoma of the right cheek, the subsequent 
memorandum from the VA Compensation and Pension Service to 
the VA Undersecretary for Health, the opinion by the Chief 
Public Health and Environmental Hazards Officer (Hazards 
Officer), and the subsequent letter to the RO from the 
Compensation and Pension Service correctly characterized the 
veteran's lesion on the right cheek as basal cell carcinoma.  
The Hazards Officer did not offer an opinion as to whether 
the veteran's squamous cell carcinoma was related to his 
exposure to ionizing radiation during service.

The RO denied the claim in July 1998, and the veteran 
appealed.  In November 1999, the Board remanded the claim.  A 
review of the Board's remand shows that it determined that 
the record did not indicate that development under the 
provisions of 38 C.F.R. § 3.311(b)(1) for squamous cell 
carcinoma has been accomplished, and that it requested the 
such development be carried out.  Specifically, the Board 
stated that the RO had not obtained opinion as to whether the 
squamous cell carcinoma of the hand (for which he was treated 
in June 1986) was caused by his inservice exposure to 
radiation.  

In April 2001, the claim was returned to the Board, which 
again remanded the claim.  A review of the Board's remand 
shows that it determined that development under the 
provisions of 38 C.F.R. § 3.311(b)(1) for squamous cell 
carcinoma still had not been accomplished.  The Board 
directed that such development be carried out.  In addition 
to developing the claim under 38 C.F.R. § 3.311(b)(1), the 
Board directed the RO to afford the veteran a skin 
examination, accompanied by an etiological opinion on his 
squamous cell carcinoma.  See generally Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

The Board has determined that another remand is required 
because the record still does not indicate that development 
pursuant to 38 C.F.R. § 3.311(b)(1) has been undertaken.  
Specifically, notwithstanding the veteran's July 2001 VA 
examination (the report of which includes an etiological 
opinion), 38 C.F.R. § 3.311 requires that an opinion on the 
etiology of the veteran's squamous cell carcinoma must be 
requested from the Under Secretary for Benefits.  See 
38 C.F.R. § 3.311(b)(1)(iii), (c).  Unfortunately, this has 
not been done.  On remand, the RO should develop the claim in 
accordance with 38 C.F.R. § 3.311(b)(1) and request an 
opinion on the etiology of the veteran's squamous cell 
carcinoma from the Under Secretary for Benefits.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1. The RO should develop the veteran's 
claim for service connection for squamous 
cell carcinoma due to exposure to 
ionizing radiation pursuant to 38 C.F.R. 
§ 3.311(b)(1), specifically, the RO 
should request an opinion on the etiology 
of the veteran's squamous cell carcinoma 
from the Under Secretary for Benefits.  

2.  The RO should then review the 
veteran's claim de novo and determine 
whether the benefit sought can be 
granted.  If the benefit sought is 
denied, the veteran should be furnished a 
supplemental statement of the case 
setting forth a summary of the evidence, 
a citation to and discussion of all 
applicable laws and regulations, and a 
detailed analysis of the reasons for the 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




